DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/515,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1-6 do not benefit from the filing date of the provisional application, 62/515,762.  There is no support in the provisional application for key components of instant claim 1 such as the multi-lumen assemblies or the interconnected articulating segments of the multicatheter subsystem.  Instant claims 2-6 don’t receive the benefit of the provisional filing date either because of their dependency on instant claim 1, as well as lack of support for the components of these claims.  PCT application, PCT/US2018/036349, does however show support for instant claims 1-6.  Thus, instant Application No. 16/620,007 does receive benefit of the priority date of the PCT application.
Claims 1-6 have an effective filing date of 06/06/2018.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 11/23/2021, with respect to 35 USC 102 and 103 rejections over claims 1-6 have been fully considered and are persuasive.  The previously-held 35 U.S.C 102 rejections of claims 1-4 and 35 U.S.C 103 rejection or claims 5-6 have been withdrawn.  The Applicant argues that Piskun does not teach the limitation “each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies”.  Upon consideration, the Examiner is 
Upon further search and consideration, a new 35 U.S.C 103 rejection is given as the combination of Saadat, et al. (U.S PGPub No. 2004/0138525) (cited in IDS) and Hunter, et al. (U.S PGPub No. 2017/0049298) (cited in IDS) is found to render obvious claims 1-7.  Please see 35 U.S.C 103 rejections below.  The Examiner wishes to note that depending on the outcome of the Applicant’s response to the 35 U.S.C 112(a) rejections below, the previously-held 35 U.S.C 102 and 103 rejections over Piskun may still be required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control system…for providing rotational movement that imparts translational movement to the actuating arrangement” in claim 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the examiner is using Figures 4-6 and paragraphs [00017]-[00021] of the specification for interpretation of the corresponding structure performing the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to The Examiner contends that the limitation “each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies” (claim 1, lines 10-11) does not comply with the enablement requirement.  Outside of merely reciting this limitation, there is no amount of direction provided by the inventor as to how this limitation is to be carried out.  The means for this attachment is not shown nor described, and only a simple insertion lumen is disclosed.  In fact, in Figure 2 each articulating segment for a particular instrument appears to be attached to the same lumen of the multi-lumen assembly.  Further, in Figure 2 of the instant application, articulating segments 1251, 1252, and 1253 all appear to be a part of surgical instrument 1202 and are all attached to the same lumen/tool channel.  The articulating segments do not appear to be “operatively and removably attachable to a different one of the multi-lumen assemblies”.  Therefore, based on the instant application, one of ordinary skill in the art would not have been taught how to make and/or use the full scope of the claimed invention without undue experimentation.  Further explanation or removal of this limitation is requested by the Examiner.
*Claims 2-7 are also rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The limitation “each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies” renders claim 1 (lines 10-11) indefinite.  It is unclear whether the applicant means that each of the articulating segments is operatively and removably attachable to a different lumen of the multi-lumen assemblies.  Further clarification is requested by the Examiner.
*Claims 2-7 are also rejected due to their dependency on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/652,968 (App ‘968) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note: line numbers are in reference to the line number in each individual claim in the U.S PGPUB (US 2020/0281666) for the reference application (16/652,968).

Regarding claim 1 of the instant application, claim 2 of App ‘968 discloses:
	A multicatheter subsystem for a steerable catheter robotic system (claim 1, line 1 and line 5), comprising: a flexible outer sheath having a proximal end and a distal end (claim 1, lines 8-9); a plurality of flexible multi-lumen assemblies extending through the flexible outer sheath, each of the multi-lumen assemblies having a proximal end and a distal end (claim 1, lines 10-12); a plurality of robotic instruments for performing a surgical procedure (claim 1, lines 13-14), each of the robotic instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each robotic instrument is teleoperable independently of every other robotic instrument (claim 1, lines 14-17), at least a first of the robotic instruments including a plurality of interconnected articulating segments (claim 2, lines 3-4), each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies (claim 2, lines 5-7).  Claim 2 of the ‘968 application anticipates instant claim 1.  Therefore, the instant claim 1 is not patentable over claim 2 of the ‘968 application.
Regarding claim 2 of the instant application, claim 3 of App ‘968 discloses:
	The multicatheter subsystem of claim 1 wherein the first instrument is configured to have 7 degrees of freedom (claim 3, lines 1-2).  Claim 3 of the ‘968 application anticipates instant claim 2.  Therefore, the instant claim 2 is not patentable over claim 3 of the ‘968 application.
Regarding claim 3 of the instant application, claim 4 of App ‘968 discloses:
The multicatheter subsystem of claim 1 wherein the flexible outer sheath, the plurality of flexible multi-lumen assemblies and the plurality of robotic instruments are formed from polymer materials (claim 4, lines 1-3).  Claim 4 of the ‘968 application anticipates instant claim 3.  Therefore, the instant claim 3 is not patentable over claim 4 of the ‘968 application.
Regarding claim 4 of the instant application, claim 5 of App ‘968 discloses:
The multicatheter subsystem of claim 1 wherein each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (claim 5, lines 1-3).  Claim 5 of the ‘968 application anticipates instant claim 4.  Therefore, the instant claim 4 is not patentable over claim 5 of the ‘968 application.
Regarding claim 5 of the instant application, claim 6 of App ‘968 discloses:
The multicatheter subsystem of claim 4 further comprising a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement (claim 6, lines 1-5).  Claim 6 of the ‘968 application anticipates instant claim 5.  Therefore, the instant claim 5 is not patentable over claim 6 of the ‘968 application.
Regarding claim 6 of the instant application, claim 7 of App ‘968 discloses:
The multicatheter subsystem of claim 5 wherein at least one of the actuating arrangements includes: a plurality of control lumens attached to and surrounding a central lumen to which one of the instruments is removably attached (claim 7, lines 3-5); and a plurality of pull wires each extending through one of the control lumens (claim 7, 

Claims 1 and 4-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 9 of copending Application No. 17/307,649 (App ‘649) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
*Note: line numbers are in reference to the line number in each individual claim in the U.S PGPUB (US 2021/0338355) for the reference application (17/307,649).

Regarding claim 1 of the instant application, claim 5 of App ‘649 discloses:
A multicatheter subsystem for a steerable catheter robotic system (claim 1, lines 1, 6-8), comprising: a flexible outer sheath having a proximal end and a distal end (claim 1, lines 4-5); a plurality of flexible multi-lumen assemblies extending through the flexible outer sheath, each of the multi-lumen assemblies having a proximal end and a distal end (claim 1, lines 6-8); a plurality of robotic instruments for performing a surgical procedure (claim 1, lines 9-10), each of the robotic instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each robotic instrument is teleoperable independently of every other robotic instrument 

Regarding claim 4 of the instant application, claim 1 of App ‘649 discloses:
The multicatheter subsystem of claim 1 wherein each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (claim 4, lines 14-17).

Regarding claim 5 of the instant application, claim 6 of App ‘649 discloses:
The multicatheter subsystem of claim 4 further comprising a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement (claim 6, lines 1-7).

Regarding claim 6 of the instant application, claim 9 of App ‘649 discloses:
The multicatheter subsystem of claim 5 wherein at least one of the actuating arrangements includes: a plurality of control lumens attached to and surrounding a central lumen to which one of the instruments is removably attached (claim 9, lines 3-5); and a plurality of pull wires each extending through one of the control lumens (claim 9, lines 6-7), a proximal end of each of the pull wires being operatively connected to the control assembly (claim 9, lines 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, et al. (U.S PGPub No. 2004/0138525) (cited in IDS) and Hunter, et al. (U.S PGPub No. 2017/0049298) (cited in IDS).

Regarding claim 1, Saadat teaches (Figure 2) a multicatheter subsystem for a steerable catheter robotic system (abstract), comprising: (Figure 1, elements 10, 12, and 14) a flexible outer sheath having a proximal end and a distal end (paragraphs [0061], [0084]); (Figures 1-3, element 30; Figure 16, elements 96 and 114) a plurality of flexible multi-lumen assemblies extending through the flexible outer sheath (paragraphs [0063] and [0090] – lumens 114 are present for positioning pullwires 96 therethrough), (Figure 1, elements 35 and 38; Figure 11, elements 32 and 34) each of the multi-lumen assemblies having a proximal end and a distal end (paragraphs [0063] and [0084]); (Figures 1 and 2, element 40) a plurality of instruments for performing a surgical procedure (paragraphs [0064]-[0065], [0115]), (Figures 1 and 2, element 40 – showing two independent instruments) each of the instruments being operatively and removably attachable to the distal end of one of the multi-lumen assemblies such that each instrument is teleoperable independently of every other instrument (paragraphs [0064]-[0065]), (Figure 6, element 30) at least a first of the instruments including a plurality of interconnected articulating segments (paragraph [0069]).  However, Saadat does not teach the limitations of instant claim 1, that is wherein the instruments are robotic; each of the articulating segments being operatively and removably attachable to a different one of the multi-lumen assemblies.
Hunter teaches a robotic endoscope with multiple bending segments along the length of the endoscope (abstract).  Hunter teaches that each of the multiple bending segments contains its own actuating motors (paragraph [0005]).  Hunter explains that the multiple bending segments increases the degrees of freedom of the endoscope, making it possible to move the endoscope in many different ways that cannot be achieved with single bending tip endoscopes (paragraph [0005]).  Hunter teaches (Figure 1A, elements 100, 104, 110, 111, and 150) a modular endoscope system that contain modular bending segments that contain an electronics daughterboard and motors that pull control cables in order to turn each segment (paragraph [0030]).  Hunter also teaches (Figure 1C, elements 101, 104, 107, and 108) that each bending segment may contain a motor module, a camera module, and turning modules (paragraph [0032]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Saadat’s endoluminal tool (i.e., catheter) with the teachings of Hunter’s robotic endoscope (i.e., catheter).  One of ordinary skill in the art would have found it obvious that the instruments could be implemented as being robotic, as robotic surgical instruments were well known in the art at the time of filing for the instant application.  One of ordinary skill in the art would have wanted the surgical instruments to be robotic as robotic designs can potentially improve the ability of physicians to position the instrument, decrease chances of accidental perforation, and automate functions so that procedures are easier to complete with a single person (see paragraph [0002] of Hunter).  One of ordinary skill in the art would have equated each of the bending please see paragraph [0032] of Hunter).  One of ordinary skill in the art would have found it obvious to implement such teachings of articulating segments of Hunter into the endoluminal tool of Saadat, as Saadat teaches articulating segments of the instruments (please see Figure 6, element 30 and paragraph [0069] of Saadat).
Therefore, claim 1 is unpatentable over Saadat, et al. and Hunter, et al.

Regarding claim 2, Saadat, in view of Hunter, renders obvious the multicatheter subsystem of claim 1, as indicated hereinabove.  Hunter teaches the limitation of instant claim 2, that is wherein the first instrument is configured to have 7 degrees of freedom (paragraph [0063] – each bending segment allows for 2 degrees of freedom; a robot with seven bending segments has 14 degrees of freedom).
Therefore, claim 2 is unpatentable over Saadat, et al. and Hunter, et al.

Regarding claim 3, Saadat, in view of Hunter, renders obvious the multicatheter subsystem of claim 1, as indicated hereinabove.  Saadat also teaches the limitation of instant claim 3, that is wherein (Figure 1, element 30; Figure 37A, element 310 – grasping hooks, e.g., instrument) the flexible outer sheath, the plurality of flexible multi-lumen assemblies and the plurality of robotic instruments are formed from polymer materials (paragraph [0096], [0123]).

Regarding claim 4, Saadat, in view of Hunter, renders obvious the multicatheter subsystem of claim 1, as indicated hereinabove.  Saadat teaches the limitation of instant claim 4, that is wherein (Figures 16A-16B, elements 96, 102, and 114) each of the multi-lumen assemblies includes at least one actuating arrangement for steering the instrument attached thereto (paragraphs [0084] and [0090]-[0091] – The pullwires 96 draws the angled faces of the disks 110 together to close the gaps 102 therebetween).
Therefore, claim 4 is unpatentable over Saadat, et al. and Hunter, et al.

Regarding claim 5, Saadat, in view of Hunter, renders obvious the multicatheter subsystem of claim 4, as indicated hereinabove.  Saadat teaches the limitation of instant claim 5, that is wherein the multicatheter subsystem is further comprising (Figures 1 and 2, elements 35 and 50) a control assembly operatively coupled to the proximal end of the multi-lumen assemblies for providing rotational movement that imparts translational movement to the actuating arrangement (paragraphs [0065] and [0110] – manipulation of the tool within the steering cuff can be used to steer the distal end of the arm).
Therefore, claim 5 is unpatentable over Saadat, et al. and Hunter, et al.

Regarding claim 6, Saadat, in view of Hunter, renders obvious the multicatheter subsystem of claim 5, as indicated hereinabove.  Saadat also teaches the limitations of instant claim 6, that is wherein at least one of the actuating arrangements includes: (Figure 16, element 114 – pullwire lumens 114 and unlabeled central tool lumen) a plurality of control lumens attached to and surrounding a central lumen to which one of lumens 114 are present for positioning pullwires 96 therethrough), (Figure 26, elements 35 and 96) a proximal end of each of the pull wires being operatively connected to the control assembly (paragraph [0110] – “rotates the steering cuff … such rotation applies tension to pullwires 96”).
Therefore, claim 6 is unpatentable over Saadat, et al. and Hunter, et al.

Regarding claim 7, Saadat, in view of Hunter, renders obvious the multicatheter subsystem of claim 1, as indicated hereinabove.  Hunter also teaches the limitation of instant claim 7, that is wherein (Figure 1C, elements 101, 107, 108) the multi-lumen assemblies of the articulating segments associated with a common robotic instrument are concentrically arranged with respect to one another (paragraph [0032] – Hunter does not specifically mention it, but each bending segment contains a motor module, camera module, and turning modules.  Each bending segment and its corresponding multi-lumen assembly (structure that contains the motor module, camera module, and turning module) can be and seems to be concentrically aligned in Figure 1C of Hunter.  Imagining each of the bending segments straight (not curved) will make it more evident how each multi-lumen assembly is concentrically aligned.  Please see Figure 1C below.).  
Therefore, claim 7 is unpatentable over Saadat, et al. and Hunter, et al.


    PNG
    media_image1.png
    584
    800
    media_image1.png
    Greyscale

Figure 1C of Hunter
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792